Citation Nr: 1518493	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability prior to November 2, 2001.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
REMAND

The Veteran had active military service from December 1962 to June 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision that granted entitlement to service connection for dysthymia and assigned a 30 percent disability rating from May 12, 1986.  Subsequently, by a September 1996 decision, the RO increased the rating for dysthymia from 30 percent to 50 percent, effective from May 12, 1986.  This case was remanded by the Board to the RO in March 2000 and January 2003 for additional development.  

By an April 2005 decision, the Board awarded a 70 percent disability rating for dysthymia, effective November 2, 2001.  The Veteran appealed the Board's April 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted the parties' Joint Motion for Remand and vacated that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001, and remanded the case for compliance with the joint motion.  The Joint Motion also noted that the Veteran had filed an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, in November 1999, which had never been adjudicated; it called for action to be taken on that claim.  In compliance with the Court's Order, the Board remanded the case in January 2007 for additional development pursuant to the Court's order.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2007.  

By a May 2008 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board also denied the claim for TDIU.  The Veteran appealed the Board's May 2008 decision to the Court.  

In an order dated in June 2009, the Court granted a May 2009 joint motion by the appellant and VA General Counsel to vacate the Board's May 2008 decision and remand the case for issuance of a supplemental statement of the case (SSOC) as required by VA regulation.  See 38 C.F.R. § 19.31.  (It should be pointed out that, when the case was before the Board in May 2008, a temporary folder was with the claims files.  The temporary folder was apparently not with the record when the case was addressed by the Court, which suggests that much of the post-remand work that had been done by the originating agency, including a SSOC, was in the temporary folder that was not considered by the Court.  Subsequently, this proved to be the case--after the Board remanded the case in November 2009, the information was again associated with the claims file, which information included a November 2007 SSOC that had been issued before the Board's 2008 decision.)  SSOCs were issued in January 2011.  

By a September 2011 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board again denied the claim for TDIU. The Veteran again appealed the Board's September 2011 decision to the Court.  By a memorandum decision dated in April 2013, the Court affirmed that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001; the portion of the Board's decision denying a TDIU was vacated and remanded for readjudication.  

By an April 2014 decision, the Board denied the claim for a TDIU prior to November 2, 2001; however, the Board assigned a TDIU due to dysthymia from November 2, 2001.  The Veteran appealed the Board's April 2014 decision to the Court.  In August 2014, the parties filed a joint motion for partial remand.  An August 2014 Order of the Court granted the joint motion and vacated the Board's decision to the extent that it denied entitlement to a TDIU prior to November 2, 2001.  

As for the question remaining on appeal-entitlement to TDIU prior to November 2, 2001, the Veteran maintains that his psychiatric disorder caused him to be unemployable since service connection was awarded.  

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instructions in an August 2014 joint motion for remand.  

Where the Veteran's combined ratings fail to meet the schedular rating requirements for 38 C.F.R. § 4.16(a), his claim for a total rating may be considered on an "extra-schedular basis" under 38 C.F.R. § 4.16(b).  Pursuant to 38 C.F.R. § 4.16(b), "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in [38 C.F.R. § 4.16(a)]."  The parties to the joint motion indicated that there was no dispute that the Veteran's case involved the provisions of 38 C.F.R. § 4.16(b).  (Prior to November 2, 2001, the Veteran's sole service-connected disability was dysthymia, rated as 50 percent disabling.  As such, the Veteran did not meet the schedular standards for TDIU under 38 C.F.R. § 4.16(a) prior to November 2, 2001.)  

Among the records considered by the Board in reaching its decision in April 2014 was a clinical evaluation conducted by James P. Curran, Ph.D., in July and August 2009.  After review of the Veteran's claims folders, Dr. Curran noted that the Veteran had had in excess of 50 psychiatric hospitalizations or maintenance admissions.  He had been treated by countless mental health professionals, and he had had numerous psychiatric diagnoses including schizophrenia, severe depression, anxiety/stress related condition, dysthymic disorder, major depression, and factitious disorder.  Following an examination of the Veteran, review of his records, and interviews of his family, Dr. Curran found that the pertinent diagnoses were major depressive disorder, recurrent, severe, with mood incongruent psychotic features, namely delusions mostly of a paranoid, persecutory and sometimes grandiose nature, and generalized anxiety disorder.  He assigned a GAF score of 35.  Dr. Curran stated that the Veteran demonstrated major impairments with respect to social relations and occupational functioning; at times, he was delusional and his judgment is impaired.  Dr. Curran opined that, with a degree of psychological certitude that, the Veteran's psychiatric service-connected disabilities rendered him unable to obtain or retain meaningful and gainful employment from 1985 to the present.  

Also considered by the Board was a report from a Certified Rehabilitation Counselor, dated in January 2014, stating that functional impairments caused by the Veteran's dysthymia had prevented him from securing and maintaining substantially gainful employment.  That report indicates that it was the Certified Rehabilitation Counselor's opinion that the appellant's functional impairments from his service-connected dysthymia "have prevented the Veteran from securing and maintaining substantially gainful employment both presently and dating back to 1974."  

Both of the aforementioned opinions were provided based on a retrospective view of the Veteran's case, and at least in one instance, may have included consideration of various psychiatric problems that were not part of the Veteran's service-connected dysthymia.  Because the provisions of 38 C.F.R. § 4.16(b) specifically direct rating boards to initially address the question of unemployability before making a referral to the Director, Compensation Service, and in order to afford the Veteran the benefit of having the originating agency address in the first instance the question of whether the case should be referred under § 4.16(b), the Board will remand for that purpose.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Undertake any development deemed necessary to decide the initial question of 38 C.F.R. § 4.16(b), namely whether the Veteran was unemployable by reason of dysthymia prior to November 2, 2001.  If the initial question of § 4.16(b) is resolved in the Veteran's favor, refer the case to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to November 2, 2001, on an extra-schedular basis.  (Attention is directed to the August 2009 medical opinion from Dr. Curran and the January 2014 report from the Certified Rehabilitation Counselor.)  

2.  If a benefit sought is not granted, address the question on appeal, including any denial of a referral under 38 C.F.R. § 4.16(b), or decision by the Director, in a supplemental statement of the case.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

